PER CURIAM:
„ ,, , , Southeastern Shelter Corporation and T , Jerry Chesson appeal from the district f, , A . ,, , court s order affirmmg the bantaptcy court s order determining that William Marc Gilfillan’s debt to them arising out of the state court judgment for conversion was dischargeable in Gilfillan’s bankruptcy case. We have reviewed the record and the decisions of the bankruptcy court and the district court and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Southeastern Shelter Corp. v. Gilfillan, Nos. 5:06-cv-00212-D; BK-05-00910-5-ATS; AP-05-00112-5-ATS (E.D.N.C. Mar. 9, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.